            Case 5:16-cv-04775-EJD Document 355 Filed 12/27/19 Page 1 of 2



 1   JENNIE LEE ANDERSON (SBN 203586)
     jennie@andrusanderson.com
 2   LORI E. ANDRUS (SBN 205816)
 3   lori@andrusanderson.com
     LELAND H. BELEW (SBN 293096)
 4   leland.belew@andrusanderson.com
     ANDRUS ANDERSON LLP
 5   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 6
     Telephone:    (415) 986-1400
 7   Facsimile:    (415) 986-1474

 8   DOUGLAS P. DEHLER, pro hac vice
     doug.dehler@wilaw.com
 9   PAUL W. ZIMMER, pro hac vice
10   paul.zimmer@wilaw.com
     O’NEIL, CANNON, HOLLMAN,
11   DEJONG & LAING S.C.
     111 East Wisconsin Avenue, Suite 1400
12   Milwaukee, WI 53202
     Telephone:   (414) 276-5000
13
     Facsimile:   (414) 276-6581
14
     Attorneys for Plaintiffs and the Proposed Classes
15
                                   UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
17
     DONNA J. FORSYTH, SIDNEY L. STATON                  Case No. 5:16-cv-04775-EJD
18   III, DAN WEILAND, ARUN VATTURI,
     KEVIN ALVISO, ED KAPLAN, KAREN
19   BECKS, ALBERT DEVERE, AND SHAFIQ
     RAHMAN, for an on behalf of themselves and          CLASS ACTION
20   other persons similarly situated,
21                         Plaintiﬀs,
                                                         [PROPOSED] ORDER FOR DISMISSAL OF
22   v.                                                  OPT-IN PLAINTIFF PATRICK SHAW
23   HP INC. and HEWLETT PACKARD
     ENTERPRISE COMPANY,
24
                           Defendants,
25

26

27

28


                                                                                      5:16-cv-04775-EJD
                                    [PROPOSED] ORDER FOR DISMISSAL
             Case 5:16-cv-04775-EJD Document 355 Filed 12/27/19 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and the Notice of Voluntary

 2   Dismissal of Opt-in Plaintiﬀ Patrick Shaw, the claim and consent to join of Opt-In Plaintiﬀ Patrick

 3   Shaw (see ECF No. 337) is hereby dismissed, without prejudice, and without fees or costs.

 4

 5   IT IS SO ORDERED.
 6

 7           12/27/2019
     Date:
 8                                                             Honorable Edward J. Davila

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  -2-                                   5:16-cv-04775-EJD
                                      [PROPOSED] ORDER FOR DISMISSAL
